UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report(Date of earliest event reported):June 19, 2012 RVUE HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) NEVADA (State or Other Jurisdiction of Incorporation) 000-54348 94-3461079 (Commission File Number) (IRS Employer Identification No.) 100 N.E. 3rd Avenue, Suite 200, Fort Lauderdale, Florida 33301 (Address of Principal Executive Offices)(Zip Code) 954-525-6464 (Registrant's Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective June 19, 2012, David Loppert resigned as the Chief Financial Officer of rVue Holdings, Inc. (the “Company”).Until such time as a replacement has been hired, Michael Mullarkey, the Company’s Chief Executive Officer, will also act as the Company’s principal financial officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RVUE HOLDINGS, INC. Dated: June 22, 2012 By:/s/Michael F. Mullarkey Michael F. Mullarkey Chief Executive Officer
